            Case 2:19-cv-02142-RFB-DJA Document 15 Filed 02/26/20 Page 1 of 3



 1    Shane Clayton
      Nevada State Bar No. 8783
 2    DURHAM JONES & PINEGAR
      111 S. Main Street, Suite 2400
 3
      P.O. Box 4050
 4    Salt Lake City, Utah 84110-4050
      Telephone: (801) 415-3000
 5    Facsimile: (801) 415-3500
      SClayton@djplaw.com
 6

 7    Attorneys for Defendant Early Warning Services, LLC

 8

 9                                   UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA
10
       DALE C. BURNS and RANDALL B. BURNS,                        Civil No. 2:19-cv-02142-RFB-DJA
11
                Plaintiffs,
12                                                             STIPULATION TO EXTEND TIME
13     v.                                                      TO FILE RESPONSIVE PLEADING
                                                                       (Second Request)
14     EARLY WARNING SERVICES, LLC, and
       LEXISNEXIS RISK SOLUTIONS, INC.,
15
                Defendants.
16

17             Defendant Early Warning Services, LLC (“EWS”) and Plaintiffs Dale C. Burns and Randall

18    B. Burns, by counsel, and pursuant to LR IA 6-1, submit the following Stipulation to Extend Time

19    to File Responsive Pleading up to and including March 13, 2020. In support of the Stipulation, the

20    parties state the following:

21             1.      EWS and Plaintiffs previously stipulated to an extension of time through February

22    28, 2020 for EWS to respond to Plaintiffs’ Complaint.

23             2.      Counsel for the parties have been engaged in good faith discussions regarding the

24    claims asserted against EWS and have undertaken to informally exchange information regarding

25    those claims.

26             3.      This exchange of information may lead to Plaintiffs amending the Complaint.

27             4.      To allow the parties to continue these discussions and to give Plaintiffs more time to

28

     SLC_566663.1
            Case 2:19-cv-02142-RFB-DJA Document 15 Filed 02/26/20 Page 2 of 3



 1
      review information being gathered by EWS, the parties respectfully request that EWS’s deadline to
 2
      respond to the Complaint be extended for a second time.
 3
               5.     Counsel for Plaintiffs has agreed to the requested extension and the requested
 4
      extension will not impact any other deadlines in this case.
 5
               6.     This is the second request to extend the deadline for EWS to file its responsive
 6
      pleading.
 7
               7.     Therefore, the parties hereby stipulate that the deadline for EWS to file its
 8
      responsive pleading shall be extended through March 13, 2020.
 9
               Dated this 26th day of February, 2020.
10
      Respectfully Submitted,
11
      By: /s/ Shane Clayton                              By: _/s/ Miles N. Clark____
12    Shane Clayton, Esq.                                David H. Krieger, Esq.
      DURHAM JONES & PINEGAR                             Nevada Bar No. 9086
13    111 S. Main Street, Suite 2400                     HAINES & KRIEGER, LLC
      P.O. Box 4050                                      8985 S. Eastern Ave., Suite 350
14
      Salt Lake City, Utah 84110-4050                    Henderson, NV 89123
15    Attorneys for Defendant Early Warning
      Services, LLC                                      Matthew I. Knepper, Esq.
16                                                       Nevada Bar No. 12796
                                                         Miles N. Clark, Esq.
17                                                       Nevada Bar No. 13848
18                                                       KNEPPER & CLARK LLC
                                                         5510 S. Fort Apache Rd, Suite 30
19                                                       Las Vegas, NV 89148-7700
                                                         Attorneys for Plaintiffs
20

21

22

23                                                        IT IS SO ORDERED:

24                                                        ________________________________
                                                          UNITED STATES MAGISTRATE JUDGE
25

26                                                                February 27, 2020
                                                          DATED: ________________________
27

28
     SLC_566663.1
                                                        -2-
            Case 2:19-cv-02142-RFB-DJA Document 15 Filed 02/26/20 Page 3 of 3



 1
                                       CERTIFICATE OF SERVICE
 2
               I hereby certify that on this 26th day of February 2020, a copy of the foregoing was filed
 3
      electronically through the Court’s CM/ECF system, which causes service upon all counsel
 4
      registered thereon.
 5

 6
                                                             /s/ Shane Clayton
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     SLC_566663.1
                                                       -3-
